Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (JP 2017-155111A, machine translation) in view of Morikawa et al. (WO 2017/110594A1, machine translation).
Regarding claims 1-10, Yamashita discloses a negative electrode plate for a lead-acid battery [0018, 0028, 0062, 0065], comprising: a negative electrode current collector [0063-0064]; and a negative electrode material [0064], wherein the negative electrode material contains an organic expander (phenolic resin), and the organic expander contains a condensate containing of a phenolsulfonic acid unit (Abstract) [0028-0031] but is silent towards a bisphenol S unit.
Morikawa teaches a lead acid battery where the negative electrode contains a condensation product of a bisphenol (Abstract) including bisphenol S [0019] with molar ratio of the bisphenol to the sulfonic acid to be in a range from 30 to 70 mol% [0021] to suppress deterioration of charge acceptability in a lead storage battery [0006].  It would have been 
Regarding claim 11, Yamashita discloses the negative electrode plate for a lead-acid battery according to claim 1, wherein the condensate includes a first condensate, and the first condensate is a condensate of an aldehyde compound (formaldehyde and derivatives) [0028].

Regarding claims 12 and 13, Yamashita does not explicitly disclose an elemental sulfur content in the organic expander is 3900 or 4000 µmol/g or more.
Morikawa teaches the sulfur content in the condensate is preferably 8% by mass or less the dispersability of the condensate is improved and the condensate covers the lead sulfate surface evenly to provide better charge improvement [0022-0023]. It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the sulfur content since it has been held that discovering the optimum ranges for a result effective variable such as sulfur content involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	
	
	
Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higashimura et al. (WO 2015/087695, machine translation) discloses a method for producing an electrode material (Abstract) which includes a phenol resin precursor [0024, 0030] including bisphenol A [0041].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727